Citation Nr: 9901441	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98 - 01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which implemented a Board decision 
of January 1997 granting service connection for bilateral 
defective hearing, and assigned a noncompensable evaluation.  
The veteran filed a timely notice of disagreement seeking a 
compensable evaluation for that disability.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to grant 
a compensable rating for his service-connected bilateral 
defective hearing because it did not take into account or 
properly weigh the medical and other evidence of record.  It 
is contended that his employment as a welder exposes him to 
special dangers; that he is exposed to special dangers when 
driving, watching television, talking on the telephone, or 
fishing and hunting; that he has struck his head on objects 
because of his inability to hear warnings from his co-
workers; and that an extraschedular rating under the 
provisions of  38 C.F.R. § 3.321(b)(1) (1998) is warranted. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral defective hearing.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained.  

2.  On the most recent VA audiometric evaluation, conducted 
in April 1997, the veteran had a level I hearing acuity in 
each ear.

3.  The veterans bilateral defective hearing presents no 
exceptional or unusual disability factors such as to render 
inpractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
defective hearing are not met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. 3.321(b)(1); Part 4, § 4.85, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellants claim is plausible and 
is thus well grounded within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has been afforded 
a personal hearing, and that he underwent comprehensive VA 
audiological or audiometric evaluations in connection with 
his claim in April 1995 and in April 1997.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
bilateral defective 
hearing.  The Board has found nothing in the historical 
record which would lead to the conclusion that the most 
current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

Briefly, a Board decision of January 1997 granted service 
connection for bilateral defective hearing, and that 
determination was implemented by rating decision of February 
1997, which assigned a noncompensable evaluation.  The 
veteran filed a timely notice of disagreement, seeking a 
compensable evaluation for his service-connected bilateral 
defective hearing.  Several subsequent rating decisions have 
continued the denial of a compensable evaluation for the 
veterans service-connected bilateral defective hearing.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule established eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Codes 6100 to 6110 (1998).

On VA audiological evaluation in April 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
50
80
42
LEFT
15
20
55
70
40

Speech audiometry revealed speech recognition ability of 98 
percent correct in each ear.  These findings on VA 
audiological evaluation are consistent with a level I hearing 
acuity in each ear.  The audiometric examiner indicated that 
the veterans hearing acuity in the right ear was within 
normal limits from 500 through 2000 Hertz, with a moderate to 
severe sensorineural hearing loss for 3000 to 4000 Hertz and 
word recognition scores which were within normal limits.  His 
hearing acuity in the left ear was within normal limits from 
500 through 2000 Hertz, with a moderate to moderately severe 
sensorineural hearing loss for 3000 to 4000 Hertz and word 
recognition scores which were within normal limits.  The 
examiner stated that the veteran was a marginal candidate for 
hearing aid rehabilitation at that time.

On VA audiological evaluation in April 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
35
55
75
48
LEFT
20
30
55
75
45

Speech audiometry revealed speech recognition ability of 100 
percent correct in the right ear and of 96 percent correct in 
the left ear.  These findings on VA audiological evaluation 
are consistent with a level I hearing acuity in each ear.  

At a personal hearing held in July 1998 before the 
undersigned Member of the Board sitting at Washington, DC, 
the veteran and his spouse testified that his noncompensable 
evaluation did not accurately reflect his current level of 
hearing impairment; that the RO erred in failing to grant a 
compensable rating for his service-connected bilateral 
defective hearing because it did not take into account or 
properly weigh the evidence; that his employment as a welder 
exposed him to special dangers; that he is exposed to special 
dangers when driving, watching television, talking on the 
telephone, or fishing and hunting; that he has struck his 
head on objects because of his inability to hear warnings 
from his co-workers, and that an extraschedular rating under 
the provisions of  38 C.F.R. § 3.321(b)(1) (1998) is 
warranted.  A transcript of the hearing has been reviewed by 
the undersigned Member of the Board.  

A noncompensable rating is assigned for bilateral defective 
hearing where the pure tone threshold average in one ear is 
48 decibels, with speech recognition ability 100 percent 
correct, (level I); and, in the other ear, the pure tone 
threshold average is 45 decibels, with speech recognition 
ability of 96 percent correct, (level I).  38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100 (1998). 

Based upon the most recent VA audiometric studies, the 
veteran's service-connected bilateral defective hearing does 
not warrant a rating in excess of the currently assigned 
noncompensable evaluation under the relevant schedular 
criteria.  Further, the Board agrees with and affirms the 
finding of the RO that the veterans bilateral defective 
hearing does not present such exceptional or unusual 
disability factors as to render inpractical the application 
of the regular schedular standards and to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(2)(1) (1998).  In 
particular, the Board notes that the veterans speech 
discrimination is within normal limits, and that the medical 
evidence in this case presents no basis for concluding that 
the veteran cannot hear shouted warnings or automobile horns, 
or that welding sparks in the ears presents an especial 
danger to those wearing hearing aids, or that he would be 
unable to avoid striking his head on overhanging trailer 
tongues at his workplace by keeping a proper lookout.  

Further, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. Part 4, § 4.16(b) (1998) are potentially 
applicable.  There is no competent medical evidence in the 
record stating that the veteran is unemployable due to 
service-connected disability, or that vocational 
rehabilitation is infeasible, and the veteran has not 
testified that he is unable to obtain employment due to 
service-connected disability.  Accordingly, the Board will 
not address the issues of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (1998).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellants claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral defective hearing is 
denied.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
